 

Exhibit 10.83

 

[tex10-3tlogo.jpg]

August 31, 2015

 

Karlheinz Goehl-Medizintechnik Göhl

Noerdlinger Weg 3

65931 Frankfurt, Germany

Attn: Charly Goehl, CEO

 

Re:Extension of Term of the International Distribution Agreement

 

Dear Mr. Goehl:

 

The purpose of this letter is to confirm the extension of the term of, and
changes to the Territory as defined in, the International Distribution Agreement
entered into between IsoRay Medical, Inc., a Delaware corporation (“IsoRay”),
and Karlheinz Goehl-Medizintechnik Göhl (“Distributor”), dated as of October 31,
2011 (collectively, the “Agreement”).

 

Under the Agreement, the Agreement’s current term, as extended by letter
agreement dated August 28, 2014, expires on August 31, 2015. IsoRay and
Distributor now agree to extend the term to August 31, 2016.

 

IsoRay and Distributor also agree to replace Section 1.1 of the Agreement with
the following: “Territory” shall include all of and be limited to Germany,
Austria, Switzerland and Luxembourg.

 

Except as set forth herein, all terms and conditions of the Agreement, as
amended in the letter agreement dated August 28, 2014, shall remain in full
force and effect. Each party hereto hereby expressly ratifies and affirms all
such terms and conditions as of the effective date hereof.

 

IsoRay and Distributor each represent and acknowledge that it has the power and
authority to enter into this letter. This letter may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

IsoRay Medical, Inc.

 

By /s/ Dwight Babcock    

Dwight Babcock, CEO

 

       

 

 

  

[tex10-3tlogo.jpg]

 

The foregoing is accepted and agreed to on and as of the date first shown above.

 

Karlheinz Goehl-Medizintechnik Göhl

 

By /s/ Charly Goehl     Charly Goehl, CEO  

 

 

